                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

HAWAII CENTRAL FEDERAL CREDIT )      CIVIL 18-00108 LEK-KJM
UNION,                        )
                              )
          Plaintiff,          )
                              )
     vs.                      )
                              )
LOUIS MAHINA KEALOHA, ET AL., )
                              )
          Defendants.         )
_____________________________ )


             ORDER GRANTING DEFENDANT UNITED STATES
          OF AMERICA’S MOTION TO STAY CIVIL PROCEEDINGS

          Before the Court is Defendant the United States of

America’s (“the Government”) Motion to Stay Civil Proceedings

(“Motion”), filed on June 8, 2018.   [Dkt. no. 32.]     Plaintiff

Hawaii Central Federal Credit Union (“Plaintiff”) and Defendant

Sumida Au & Wong, LLLC (“SAW”) each filed a position statement on

September 10, 2018 (respectively, “Plaintiff Position Statement”

and “SAW Position Statement”).    [Dkt. nos. 37, 39.]   Defendant

Mariner’s Cove Association (“MCA”) filed its Statement of No

Opposition on September 10, 2018 (“MCA No Opposition”).

[Dkt. no. 36.]   The Court finds this matter suitable for

disposition without a hearing pursuant to Rule LR7.2(d) of the

Local Rules of Practice of the United States District Court for

the District of Hawai`i (“Local Rules”).   The Government’s Motion

is hereby granted for the reasons set forth below.
                                BACKGROUND

               Plaintiff originally filed this action in the State of

Hawai`i Circuit Court of the First Circuit on February 28, 2018.

[Notice of Removal of Civil Action (“Notice of Removal”), filed

3/20/18 (dkt. no. 1), Exh. A at pgs. 4-13 (Complaint).1]

Plaintiff named as Defendants: Louis Mahina Kealoha

(“L. Kealoha”) and Katherine Elizabeth Kealoha (“K. Kealoha,”

collectively the “Kealohas”); the Government; MCA; SAW; Hawaii

Kai Marina Community Association (“HKMCA”); and Luna-Kai Marina

Park Association (“LKMPA,” all collectively “Defendants”).

[Complaint at ¶¶ 2-7.]

               On March 20, 2018, the Government removed the action to

this district court based on federal question jurisdiction.

[Notice of Removal at ¶¶ 3-4.]      The Complaint alleges the

Kealohas obtained a loan from Plaintiff in the amount of

$1,040,000.00 on September 6, 2016 to purchase that certain real

property on Niumalu Loop, Honolulu, Hawai`i (the “Property”).

[Complaint at ¶¶ 8-9.]      The loan was evidenced by that certain

Note dated September 6, 2016, which was made, executed, and

delivered to Plaintiff by the Kealohas (the “Note”).      [Id. at

¶ 8.]       As security for the Note, the Kealohas executed a Mortgage


        1
       Exhibit A consists of multiple documents that are not
consecutively paginated. All citations to Exhibit A refer to the
page numbers assigned by the district court’s electronic case
filing system.

                                     2
dated September 6, 2016, granting Plaintiff a security interest

in their real and personal property, including the subject

Property.   [Id. at ¶ 9.]   The Mortgage was recorded with the

Bureau of Conveyances of the State of Hawai`i (“BOC”) as Document

No. A-61010206, as amended in that certain Amendment to Mortgage

dated January 16, 2015, and recorded with the BOC as Document

No. A-55110470 (the “Mortgage”).       [Id.]

            Plaintiff alleges the Kealohas have defaulted on the

Note and Mortgage; therefore, the total sum of $1,037,837.60 is

immediately due.2    [Id. at ¶¶ 10, 12, 13.]   Plaintiff asserts it

is the holder of the Note and Mortgage and has a first mortgage

lien and security interest in the Property.     [Id. at ¶¶ 9-14.]

Plaintiff further alleges MCA, LKMPA, and HKMCA may have an

interest in the Property or the proceeds of the foreclosure sale

by virtue of any unpaid maintenance fees or other assessments.

[Id. at ¶¶ 15-17.]    SAW may also have an interest in the Property

by virtue of the Mortgage, Security Agreement and Financing

Statement dated June 14, 2017, recorded on June 20, 2017 in the

BOC as Document No. A-63800431 and recorded on July 10, 2017 in

the BOC as Document A-64000646.    [Id. at ¶ 18.]   Finally, the

Government may have an interest in the Property by virtue of the



     2
       This amount is exclusive of interest, late charges, and
attorney’s fees, which Plaintiff alleges continues to accrue.
[Complaint at ¶ 14.]

                                   3
Notice of Pendency of Action, dated October 24, 2017 and filed in

the BOC as Document No. A-65159597.        [Id. at ¶ 19.]

             Plaintiff seeks an order from the Court determining

Plaintiff’s priority interest over all Defendants in the

Property, and appointing a Commissioner to: (1) conduct a sale of

the Property; and (2) apply the proceeds to Plaintiff (after

payment of all reasonable and necessary expenses of the sale), or

permitting Plaintiff to purchase the Property at sale without a

down payment.    [Id., Prayer for Relief at ¶ A.]       Alternatively,

Plaintiff seeks a deficiency judgment if a money judgment is not

entered in Plaintiff’s favor, or if the sale proceeds do not

satisfy the outstanding amounts owed to Plaintiff.          [Id.]    Upon

confirmation of any foreclosure sale, Plaintiff seeks a writ of

possession for the Property; [id.;] and any other appropriate

relief, [id. at ¶ B].

             On May 21, 2018, default was entered as to LKMPA and

HKMCA for failure to answer or otherwise respond to the

Complaint.    [Dkt. no. 25.]   On May 22, 2018, the magistrate judge

instructed Plaintiff to seek default judgment as to LKMPA and

HKMCA by no later than June 21, 2018.        [EO, filed 5/22/18 (dkt.

no. 26).]    On July 20, 2018, this Court approved the stipulation

for dismissal without prejudice of Plaintiff’s Complaint as to

Defendant LKMPA.    [Dkt. no. 35.]       Plaintiff has not filed a

motion for default judgment as to HKMCA.

                                     4
          The Kealohas have been charged with, inter alia,

multiple counts of bank fraud in United States of America v.

Louis M. Kealoha, et al., CR 18-00068 JMS-RLP (“CR 18-00068”),

which may subject the Property to forfeiture pursuant to

18 U.S.C. § 982(a)(2)(A).    [CR 18-00068, Second Superseding

Indictment, filed 5/30/18 (dkt. no. 1), at ¶ 66.]     On July 10,

2018, the Government filed a motion to conduct an interlocutory

sale of the Property.   [CR 18-00068, dkt. no. 13.]    The

magistrate judge granted the motion and directed Plaintiff to

sell the Property with the assistance of the United States

Marshals Service (“USMS”).   [CR 18-00068, Order Granting the

United States’ Motion for Interlocutory Sale of Real Property

Subject to Criminal Proceedings, filed 9/27/18 (dkt. no. 79)

(“Interlocutory Sale Order”).]   The Interlocutory Sale Order

directs the proceeds of the sale to be applied first to any

outstanding taxes and expenses of the custody and sale incurred

by the USMS, and then to Plaintiff.   [Id. at ¶ 17.]    The

Interlocutory Sale Order also determined that Plaintiff either

has a prior vested or superior interest in the Property or is a

bona fide purchaser for value of the right, title, or interest in

the Property, and at the time of purchase was reasonably without

cause to believe that the Property was subject to forfeiture

pursuant to 18 U.S.C. § 982(a)(2)(A).   Accordingly, the

magistrate judge directed Plaintiff to receive payment of the

                                  5
proceeds of the sale of the Property, once the reasonable costs

of the sale and the USMS were satisfactorily paid.    [Id. at

¶ 18.]

          In the instant Motion, the Government seeks to stay the

proceedings pending either the completion of the interlocutory

sale of the Property or the conclusion of CR 18-00068, whichever

occurs first.   [Motion at ¶ 9.]   In support of its Motion, the

Government argues the continued prosecution of the instant case

will impair the rights of the Kealohas and potentially conflict

with the prosecution of CR 18-00068.     The Government also

represents that it has reached an agreement with Plaintiff to

perform the interlocutory sale of the Property in CR 18-00068.

The Government argues a stay pending the conclusion of the

interlocutory sale or resolution of CR 18-00068 would avoid an

unnecessary waste of time and resources.    [Id. at ¶¶ 7-9.]

                            DISCUSSION

          In the absence of substantial prejudice to the rights

of the parties involved, the Constitution does not ordinarily

require a stay of civil proceedings pending the outcome of

criminal proceedings.   See Keating v. Office of Thrift

Supervision, 45 F.3d 322, 324 (9th Cir. 1995).     Still, a court

has the discretion to stay civil proceedings pending the

conclusion of parallel criminal proceedings when the interests of

justice so require.   See id.   In determining whether a stay is

                                   6
appropriate, the court should weigh the “particular circumstances

and competing interests involved in the case.”   Fed. Sav. & Loan

Ins. Corp. v. Molinaro, 889 F.2d 899, 902 (9th Cir. 1989).      This

analysis generally includes:

          (1) the extent to which the defendant’s Fifth
          Amendment rights are implicated, (2) the interest
          of the plaintiffs in proceeding expeditiously,
          (3) the burden the proceedings may impose on the
          defendants, (4) the convenience of the court and
          the efficient use of judicial resources, (5) the
          interests of persons not parties to the civil
          litigation, and (6) the interest of the public in
          the pending civil and criminal litigation.

Sec. & Exch. Comm’n v. Glob. Express Capital Real Estate Inv.

Fund, I, LLC, 289 F. App’x 183, 191 (9th Cir. 2008) (citing

Keating,45 F.3d at 324-25).

          The Government argues the Kealohas risk forfeiting

their Fifth Amendment right against compulsory self-incrimination

if they are called to testify or are forced to respond to

discovery requests in the instant case.   None of the parties

identify the extent to which the civil matter and the criminal

matter overlap to suggest the Kealohas’ Fifth Amendment rights

will be implicated, other than the Property being potentially

subject to criminal forfeiture in CR 18-00068.   See, e.g.,

Ka`aina v. Kaua`i Island Util. Co-op., Civ. No. 10-00169 ACK-LEK,

2010 WL 3834999, at *6 (D. Hawai`i Sept. 24, 2010) (“[W]here both

actions arise from the same nucleus of fact, the Fifth Amendment

is likely implicated and this factor will favor a stay.” (citing

                                7
McCormick v. Rexroth, Civ. No. 09-4188 JF, 2010 WL 934242, *2

(N.D. Cal. Mar. 15, 2010))).    Without more, this Court concludes

this factor does not favor a stay.

            However, in considering the other relevant factors, the

Court finds that a stay would serve the interests of justice and

will not prejudice or frustrate the efforts of the parties.      No

party has objected to the Government’s Motion;3 therefore, the

Court concludes that neither Plaintiff nor Defendants will suffer

if the proceedings are temporarily delayed.    Further, the

Interlocutory Sale Order has sufficiently narrowed the issues

before the Court in this matter, which is a more efficient use of

judicial resources.    Finally, the Court finds the fifth and sixth

factors to be neutral where there is no evidence that delay would

frustrate third parties, see Molinaro, 889 F.2d at 903, and any

public interest in the swift conclusion of a civil trial is

balanced by the countervailing public interest in law enforcement

and the proper prosecution of the accused.    See, e.g, Williams v.

United States, Civ. No. 08-00437 ACK-BMK, 2012 WL 406904, at *8

(D. Hawai`i Feb. 8, 2012) (“On the other hand, the public also

has a strong interest in law enforcement and the proper

prosecution of [the defendant in the criminal matter].” (some




     3
         The Kealohas did not file any response to the Motion.

                                  8
citations omitted) (citing Richardson v. United States, 468 U.S.

317, 325, 104 S. Ct. 3081, 82 L. Ed. 2d 242 (1984))).

          Having weighed all of the relevant factors and in light

of the Motion being unopposed, this Court finds that a stay of

the instant case is appropriate until the conclusion of the

interlocutory sale of the Property, or the conclusion of CR 18-

00068, whichever occurs first.

                              CONCLUSION

          On the basis of the foregoing, the United States of

America’s Motion to Stay Civil Proceedings, filed on June 8,

2018, is HEREBY GRANTED and the matter is STAYED until the

earlier of: 1) the conclusion of the interlocutory sale pursuant

to the Order Granting the United States’ Motion for Interlocutory

Sale of Real Property Subject to Criminal Forfeiture, filed

September 27, 2018 in CR 18-00068; or 2) the conclusion of CR 18-

00068.

          The Government is ORDERED to submit a letter informing

the Court of the conclusion of either of the foregoing events

within ten days of its occurrence.

          IT IS SO ORDERED.




                                  9
          DATED AT HONOLULU, HAWAII, October 29, 2018.



                               /s/ Leslie E. Kobayashi
                              Leslie E. Kobayashi
                              United States District Judge




HAWAII CENTRAL FEDERAL CREDIT UNION VS. LOUIS MAHINA KEALOHA, ET
AL; CV 18-00108 LEK-KJM; ORDER GRANTING DEFENDANT UNITED STATES
OF AMERICA’S MOTION TO STAY CIVIL PROCEEDINGS




                               10
